83329: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30327: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83329


Short Caption:IN RE: ESTATE OF STARKEYCourt:Supreme Court


Lower Court Case(s):Lyon Co. - Third Judicial District - 20-PT-00822Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantReza Bayati
					In Proper Person
				


RespondentBob GettoWayne Pederson
							(Wayne A. Pederson, P.C.)
						


RespondentSteve Connolly
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


08/05/2021Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


08/05/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-22714




08/05/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-22716




08/05/2021MotionFiled Proper Person Motion for Order Pursuant to Rule 8 of the Nevada Rules of Appellate Procedure for Injunction Against Close of Escrow. (Emergency Motion Interim Stay Requested) (SC)21-22717




08/05/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (For Motion) (SC)21-22719




08/09/2021Filing FeeFiling Fee Paid. $250.00 from Dokhealth, LLC.  Check no. 1065. (SC)


08/10/2021Notice/IncomingFiled Certificate of Mailing (NOA & Civil Appeals Statement). (SC)21-23220




08/19/2021Order/ProceduralFiled Order Denying Motion for Injunction.  (SC)21-24231




08/24/2021Order/IncomingFiled District court order. Certified copy of order filed in district court on August 23, 2021.  Order Pursuant to NRCP 62.1. (SC)21-24624




08/24/2021Order/IncomingFiled District court order. Certified copy of order filed in district court on August 24, 2021.  Order Pursuant to NRCP 62.1. (SC)21-24678




10/21/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." SNP21 - RP/LS/AS (SC)21-30327




11/16/2021RemittiturIssued Remittitur.  (SC)21-32859




11/16/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View